Exhibit 99.4 Consent of Independent Registered Public Accounting Firm We consent to the incorporation by reference in the Registration Statements on Form F-3 (Registration No. 333-173205, 333-138044, 333-122937 and 333-119157) and Registration Statements on Form S-8 (Registration No. 333-122302, 333-142284, 333-164656, 333-184136 and 333-193783) of Attunity Ltd (the “Company”) of our report dated June 1, 2015 with respect to thefinancial statements of Appfluent Technology, Inc. for the year ended December 31, 2014 included in this Form 6-K of the Company. /s/ KOST FORER GABBAY & KASIERER Tel-Aviv, Israel KOST FORER GABBAY & KASIERER June 1, 2015 A Member of Ernst & Young Global
